*428Concurring Opinion by
Mr. Justice Eagen :
When this litigation was initially before this Court, I took sharp issue with the majority decision. See 427 Pa. 120, 125, 233 A. 2d 866 (1967). I still adhere to the views expressed in my dissenting opinion. However, the law of the case has been established by the majority vote of the Court, and, like it or not, this Court should now enforce its prior decision, the meaning of which was clear and beyond question. Any other action would lead to confusion and intolerable results.
I, therefore, concur in affirming the decree of the court below.
Mr. Justice O’Brien joins in this concurring opinion.